           Case 1:20-cv-02564-EGS Document 2 Filed 09/14/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )                  Civil Action No.: 1:20-cv-2564
                                    )
               v.                   )                  NOTICE OF LODGING and
                                    )
DAIMLER AG and                      )                  REQUEST THAT THE COURT TAKE
MERCEDES-BENZ USA, LLC,             )                  NO ACTION UNTIL A MOTION FOR
                                    )                  ENTRY IS FILED
      Defendants.                   )
___________________________________ )


       Plaintiff, the United States of America, respectfully lodges with the Court a proposed

Consent Decree, attached hereto. The proposed Decree addresses the claims in the Complaint (ECF

No.1) filed in this action today and claims alleged in a related civil action, also filed today in this

District, captioned People of the State of California v. Daimler AG & Mercedes-Benz USA, LLC,

No. 1:20-cv-2565 (“California-Daimler Case”). The United States expects the State of California,

Daimler AG, and Mercedes-Benz USA, LLC to soon file a Joint Motion to Consolidate the

California-Daimler Case with this case.

       The proposed Consent Decree is contingent upon a public comment period, so the United

States requests that the Court not sign the Consent Decree unless and until the United States files a

Motion for Entry. Under Paragraph 108 of the proposed Consent Decree, and in accordance with

the procedures of 28 C.F.R. § 50.7, the public will have 30 days in which to submit comments to

the United States Department of Justice on the proposed Consent Decree. The 30-day period will

begin on the date notice of the lodging of the proposed Consent Decree is published in the Federal

Register. If, after reviewing the public comments, the Department of Justice concludes that the
           Case 1:20-cv-02564-EGS Document 2 Filed 09/14/20 Page 2 of 4




proposed Consent Decree should be entered, the United States will inform the Court of any public

comments received and any responses thereto, and will move for entry of the Consent Decree as a

final order of the Court.

       The United States therefore respectfully requests that this Court receive the proposed Decree

for lodging only, and that it abstain from acting upon the Consent Decree until the period for public

comment has expired and the United States has moved for entry of the proposed Consent Decree.



                                      Respectfully submitted,

                                      JEFFREY BOSSERT CLARK
                                      Assistant Attorney General
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      950 Pennsylvania Ave., NW
                                      Washington, DC 20530

                                      /s/ Stefan J. Bachman
                                      STEFAN J. BACHMAN
                                      Trial Attorney
                                      LORI JONAS (436916)
                                      Assistant Section Chief
                                      STEVEN O’ROURKE
                                      Senior Attorney
                                      JEROME W. MacLAUGHLIN (433946)
                                      Senior Counsel
                                      MICHAEL BUSCHBACHER (1048432)
                                      Counsel to the Assistant Attorney General
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Environmental Enforcement Section
                                      PO Box 7611, Ben Franklin Station
                                      Washington, DC 20044
                                      Telephone: (202) 616-6536 (Bachman)
                                      Facsimile: (202) 514-0097
                                      Email: Stefan.Bachman@usdoj.gov




                                                 2
         Case 1:20-cv-02564-EGS Document 2 Filed 09/14/20 Page 3 of 4




Of Counsel:

KELLIE ORTEGA
BRIANNA IDDINGS
Attorney-Advisors
US Environmental Protection Agency
Air Enforcement Division
1200 Pennsylvania Ave., NW
Washington, DC 20460




                                      3
          Case 1:20-cv-02564-EGS Document 2 Filed 09/14/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this document and all attachments has been served today
by email, with consent, to defendants’ counsel as follows:

       Stacie B. Fletcher
       Gibson, Dunn & Crutcher LLP
       1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
       sfletcher@gibsondunn.com

                                            /s/ Stefan J. Bachman
                                            STEFAN J. BACHMAN
                                            Trial Attorney




                                                4
